DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/2/2019 and 4/26/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) “calculating a checksum value for a boot image”, “writing the checksum value to a microcontroller”, “burning in the checksum value into the microcontroller; and “burning in responses to a checksum mismatch into the microcontroller”. These limitations as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting a microcontroller, nothing in the claim element precludes the step or 
This judicial exception is not integrated into a practical application because the microcontroller is recited at a high-level of generality (i.e., as a generic microcontroller performing a generic microcontroller function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. [Song] (US Patent No. 8,843,650) in view of Berger (US Patent No. 9,583,210).

As to claim 1
Song discloses a system (subsystem 300, see Fig. 2) for providing a secure boot image loading, comprising: 
a microcontroller (booting server 230, see Fig. 2); 

a checksum calculator (trust anchor 220, see Figs. 2 and 3) configured to calculate a checksum value (value that is a probabilistically unique identifier of the booting image; see column 4, lines 17-20) for the boot image (see column 4, lines 14-20).
However, Song fails to specifically disclose the system comprising:
a plurality of physically modifiable internal components (PMIC) disposed on the microcontroller, wherein each of the plurality of PMICs can only be modified one time; and
a checksum burner configured to modify the plurality of PMICs to create a binary representation of the checksum value for the boot image. 
Berger discloses a system (system 400, see Fig. 4) comprising:
a plurality of physically modifiable internal components (PMIC) (fuses 104, see Fig. 1), wherein each of the plurality of PMICs can only be modified one time (see column 3, lines 49-50); and
a checksum burner (fuse programmer system 402/fuse write circuit 406, see Fig. 4) configured to modify the plurality of PMICs to create a binary representation (binary representation; see column 6, lines 5-6) of the checksum value (counter value; see column 6, line 4) (see column 6, lines 4-9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention with Berger’s in order to 
As to claim 11
Song discloses a method comprising: 
calculating a checksum value (value that is a probabilistically unique identifier of the booting image; see column 4, lines 17-20) for a boot image (booting image; see column 2, line 45) (see column 4, lines 14-20); and
writing the checksum value to a microcontroller (booting server 230, see Fig. 2).
However, Song fails to specifically disclose the method comprising:
burning in the checksum value into the microcontroller; and 
burning in responses to a checksum mismatch into the microcontroller. 
Berger discloses a method comprising:
burning in a checksum value (counter value, see column 6, line 4) (see column 6, lines 4-9); and 
burning in responses to a checksum mismatch (see column 7, lines 3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention with Berger’s in order to use burnt fuses to count loads of the boot image, since doing so would implement fuse based integrity protection (see Berger column 5, lines 1-2).
As to claim 12
As to claim 13
Berger discloses the method of claim 11 wherein the response to a checksum mismatch are burned into a plurality of physically modifiable internal components (PMIC) disposed on the microcontroller (see column 6, lines 4-9), wherein each of the plurality of PMICs can only be modified one time (see column 3, lines 49-50). As to claim 14
Berger discloses the method of claim 12 wherein the checksum value is burned into the plurality of PMICs as a binary representation of the checksum value (see column 6, lines 4-9). As to claim 15
Song discloses a method of securing a boot image load, comprising: 
loading the boot image (booting image; see column 2, line 45) from a microcontroller (booting server 230, see Fig. 2) (see column 2, lines 44-46); and
calculating a checksum value (value that is a probabilistically unique identifier of the booting image; see column 4, lines 17-20) for the boot image (see column 4, lines 14-20).

comparing the checksum value with a stored checksum value, wherein the stored checksum value is permanently burned into the microcontroller; 
allowing the boot image to continue loading in response to a match when comparing the checksum value with the stored checksum value; and 
executing a mismatch response in response to a mismatch when comparing the checksum value with the stored checksum value. 
Berger discloses a method comprising:
comparing a checksum value (counter value, see column 6, line 4) with a stored checksum value (binary representation of the counter value; see column 7, lines 8-9), wherein the stored checksum value is permanently burned in (see column 6, lines 4-9); 
allowing the boot image to continue loading in response to a match when comparing the checksum value with the stored checksum value (see column 7, lines 3-15); and 
executing a mismatch response in response to a mismatch when comparing the checksum value with the stored checksum value (see column 7, lines 3-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Song’s invention with Berger’s in order to use burnt fuses to count loads of the boot image, since doing so would implement fuse based integrity protection (see Berger column 5, lines 1-2).
As to claim 16
As to claim 17
Song discloses the method of claim 16 wherein the mismatch response stops further loading of the boot image (see column 9, lines 1-6). As to claim 18
Song discloses the method of claim 16 wherein the mismatch response alerts a use of the mismatch (see column 9, lines 6-16). As to claim 19
Song discloses the method of claim 18 wherein the mismatch response further stops further loading of the boot image until a response is received from the user (see column 9, lines 17-30). As to claim 20
Song and Berger disclose the method of claim 16 wherein the mismatch response is a partial response as a pointer to an address where a complete mismatch response is stored (see Song column 9, lines 24-30 and Berger column 4, lines 8-10).

Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Song and Berger, either individually or in combination, teach the image loader is configured to call the checksum calculator to calculate a second checksum value for the boot image each time the boot image is loaded, and to compare the second checksum value with the checksum value in the plurality of PMICs to determine if the second checksum value and the checksum value are the same. Accordingly dependent claim 2 (and the claims that depend upon it) are allowable over the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Brown whose telephone number is (571)272-5932.  The examiner can normally be reached Monday-Thursday from 5:30am-4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached at (571)272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Michael J Brown/
Primary Examiner, Art Unit 2115